UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 9, 2011 (May 9, 2011) Hertz Global Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33139 20-3530539 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 225 Brae Boulevard Park Ridge, New Jersey 07656-0713 (Address of principal executive offices, including zip code) (201) 307-2000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: x Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On May 9, 2011, Hertz Global Holdings, Inc. (“Hertz”) announced via press release Hertz’s proposal to acquire Dollar Thrifty Automotive Group, Inc. (“Dollar Thrifty”).Also on May 9, 2011, Mark P. Frissora, Hertz’s Chairman of the Board and Chief Executive Officer, sent a letter to Scott L. Thompson, Dollar Thrifty’s President and Chief Executive Officer, regarding the proposal.The press release announcing the proposal, including the full text of the letter sent to Mr. Thompson, is attached hereto as Exhibit 99.1 and is incorporated herein by reference.On May 9, 2011, Hertz also announced via press release that it will hold a conference call regarding the proposal.This press release is attached hereto as Exhibit 99.2. Item 9.01Financial Statements and Exhibits (d)Exhibits. Exhibit No. Description of Exhibit Press Release issued by Hertz Global Holdings, Inc., dated May 9, 2011 Press Release issued by Hertz Global Holdings, Inc., dated May 9, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HERTZ GLOBAL HOLDINGS, INC. By: /s/ Elyse Douglas Name:Elyse Douglas Title: Executive Vice President and Chief Financial Officer Dated: May 9, 2011 EXHIBITINDEX Exhibit No. Description of Exhibit Press Release issued by Hertz Global Holdings, Inc., dated May 9, 2011 Press Release issued by Hertz Global Holdings, Inc., dated May 9, 2011
